Title: To James Madison from Richard O’Brien, 28 April 1803 (Abstract)
From: O’Brien, Richard
To: Madison, James


28 April 1803, Algiers. Commodore Morris and his squadron “left sight of Algiers on The Evening of The 20th. of March.” On 21 Mar. Captain Sterett sailed in the Enterprize with the required answer. Hopes JM received these letters and dispatches. “On the 7th. Inst Sailed 9 Sail of large Algerine Corsairs I believe They go off The Coast of Italia. As yet we have not heard from Them.” Shaw wrote from Tunis that on 30 Mar. fifteen corsairs were ready for sea. It was believed they would attack Swedish commerce now that the Swedes are at peace with Tripoli and have withdrawn their warships from the Mediterranean. “This Event Saves us So far at Tunis as we have war with Tripoli—a few Corsairs in This Sea and a few mercht Vessels—but notwithstanding The Govt. of Tunis has Shown no Symptom of relaxing in Their demands on The UStates for a frigate.” France and Algiers are yet at peace. “Bonapt. and the dey might be Compared to 2 Corsairs Sailing in a fog. The weather will Clear up and I hope They will Soon meet. France has promised to Send The usial presents.”
“On the morning of The 21st. The dey sent to me to desire I would write to The Govt. of The UStates to Send him a good watchmaker & mender. Should you Send One he had better be procured in London. The morning of The 21st. two Moorish women were found in The British house with 2 of The Consuls Servants. The dey got into One of his great Squalls and ordered The Consul out of The Country. He refused to go.” On 22 Apr. the dey had the consul, John Falcon, and his secretary driven away by the police. They sailed on 23 Apr. for Spain and Gibraltar. One of the servants fled to the sanctuary and the other to the French house. Falcon has charged O’Brien with his affairs and left with him a copy of the enclosed. “This business with That of The Squalls aga[i]n[s]t france might facilitate a reform in The System of Barbary agreeable to our small hopes as Contained in The 10th. article of The treaty Of Ameins.” Danish commodore Koefoed arrived 22 Apr. in five days from Toulon. After “much difficulty on The part of The dey,” Koefoed settled the dey’s claim of July 1802 on the following terms: to the dey, $55,000; to his three aides, the “Chiefe mate Second and Coasting Pilot,” $5,000 each; “The Pilot directory gains on The bills,” $5,000; and “200 Barrels of powder at 25 dollars Each,” $5,000; for a total cost of $80,000. “Add to This The loss of trade for 9 Months besides The Bribes given in The run of that time Occasionally to keep The dey from Eating Stockfish This business or system of The different powers in acqui[e]scing to The Extra Claims of Barbary must The result be Very visiably Seen by you.” Hopes a vessel with stores will shortly arrive. “The dey frequently makes enquiries on that Subject.”
 

   
   RC and enclosure (DNA: RG 59, CD, Algiers, vol. 6). RC 2 pp. Docketed by Wagner. For enclosure, see n. 2.




   
   For the details of this incident, see Playfair, Scourge of Christendom, pp. 233–34.



   
   O’Brien enclosed a copy of Falcon’s 22 Apr. 1803 letter to “The Commanders of any of his Britannic Majestys Ships that may arrive in The Baye of Algiers” (1 p.), briefly describing the insult offered to “his Majesty in The person of his representative” and advising all British subjects to use the utmost caution in their commerce with Algiers as there was no doubt the British government would speedily adopt such measures as the nature of this hostile act and violation of the peace treaty required.



   
   See O’Brien to JM, 9 Jan. 1803, n. 5.



   
   A full transcription of this document has been added to the digital edition.

